MARTIN, J.
Offense, unlawfully driving an automobile upon a public highway while intoxicated; penalty, one year.
Appellant was arrested while driving an automobile upon highway No. 35. The state’s testimony is abundantly sufficient, both to show his intoxication and that he' was at the time driving his automobile upon public highway No. 35, as alleged in the indictment.
The testimony of appellant’s guilt was direct, and no charge upon circumstantial evidence was called for, as contended by appellant. This being the only question properly presented for review, and the evidence being sufficient, the judgment of the trial court is affirmed.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.